Citation Nr: 1619962	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-27 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition, and if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lung condition, to include as due to in-service exposure to asbestos.

5.  Entitlement to service connection for sleep apnea, to include as secondary to a lung condition.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1972 and from March 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims file.

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a lung condition sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 decision, the Board denied the Veteran's claim for entitlement to service connection for a right shoulder disability; the Veteran did not appeal that decision and it is final.
 
2.  Evidence received since May 2005 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.

3.  In an April 2003 rating decision, the RO denied the Veteran's claim for service connection for a back condition.

4.  Some of the evidence received since the April 2003 denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition.

5.  A chronic back condition was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current back condition is related to service.

6.  The Veteran has current tinnitus related to his service-connected bilateral hearing loss.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A.          § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.          § 3.156 (2015).

3.  The criteria for establishing service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for tinnitus have been met.        38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice pertaining to the claims decided herein was provided in July 2009 and January 2012 letters.
In addition, the Board finds that the duty to assist a claimant has been satisfied.   The evidence associated with the Veteran's file includes service treatment records (STRs) and service personnel records (SPRs), as well as various post-service medical records and VA examination reports.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified      as to events in service, symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38  C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the     claims, and the Veteran provided testimony relevant to those elements.  As such,  the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

In regard to the Veteran's right shoulder, he initially indicated in his original claim filed in April 2002 that he injured his shoulder while moving equipment aboard a  ship while in the Navy.  In May 2005, the Board acknowledged this contention, but noted that the Veteran's STRs were silent for evidence of a right shoulder injury.   The Board noted evidence of an automobile accident in July 1989 and continuing post-service treatment for chronic shoulder pain that was found most likely related    to his work as a painter and lifting weights.  The Board cited many imaging studies   in the record that were normal and did not demonstrate diagnosis of a right shoulder disability.  At a hearing before the Board in November 2004, the Veteran testified that he injured his shoulder in 1972 when moving certain objects and that he went to the hospital and was told they could find nothing wrong.  The Board acknowledged this evidence, but denied the claim based on the absence of a current diagnosis of a right shoulder disability.  

In December 2011, the Veteran filed a claim to reopen.  In his April 2012 notice       of disagreement, he stated that STRs from the Navy Hospital in Charleston should    be obtained on his behalf and represent new and material evidence required to demonstrate he had an in-service injury to his right shoulder while decommissioning his Navy ship that resulted in a current shoulder condition.  The Board finds that this statement and also his statements made at his February 2016 hearing before the Board regarding unloading equipment off of the Navy ship are cumulative of evidence considered by the Board in May 2005.  The Board was aware of the Veteran's argument that he injured his shoulder moving objects on a ship and that he sought hospital treatment where a disability was not identified.  In addition, the record still does not contain diagnosis of a right shoulder disability.  The Board concludes that the evidence provided since May 2005 is not new or material.  The Veteran's bare assertion that hospital records would demonstrate an injury in service is not sufficient to reopen the claim.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for   right shoulder disability, the benefit-of-the-doubt doctrine is not applicable and the appeal is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
In regard to the Veteran's back condition, the RO denied the claim in April 2003 because there was no evidence of a diagnosed back condition and no evidence to support the Veteran's argument that a current back condition was secondary to a diagnosed right shoulder disability.  Evidence added to the record since the April 2003 rating decision includes a diagnosis of a current disability, specifically chronic thoracolumbosacral strain with chronic periscapular sprain.  In addition, the record contains the Veteran's statements and testimony at his February 2016 hearing that he injured his back during service.  This evidence is new as it was not previously submitted to agency decision makers.  The diagnosis of a current back condition is material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the claim for service connection for a back condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      Back Disability

In regard to the claim for service connection for a back condition, as an initial matter, the Board notes that the January 2011 statement of the case adjudicated    the back claim on the merits.  Therefore, the Veteran is not prejudiced by the RO's consideration of the back claim on the merits after reopening the previously denied claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that he injured his back when he fell while carrying a computer on the U.S.S. Strong.  The RO scheduled the Veteran for a VA examination which he underwent in August 2010.  At the examination, he described pain in the right mid back radiating to his right arm.  X-rays were normal.  The examiner indicated her impression that the Veteran had chronic thoracolumbosacral strain with chronic periscapular sprain.  The examiner reviewed the STRs and noted that the Veteran   was seen for left-sided back pain in July 1973 and it was noted he was pushing a washing machine and strained his back.  X-rays at that time showed asymmetrical articulating facet at L3, otherwise the back was within normal limits.  The examiner noted that the Veteran was not seen again for concerns regarding his back until January 2007 when he indicated back pain that began after lifting weights that      same day.  MRI of the thoracic spine in August 2010 showed no acute significant abnormality of the thoracic spine and an x-ray of the lumbar spine was within normal limits.  The examiner indicated she would expect more "extensive" MRI and x-ray reports if an injury that occurred in 1973 was still continuing to cause back pain to this day.  The examiner also noted the lack of continuing symptomatology for a period of three decades after separation from service.  Based on this analysis, the examiner concluded that the Veteran's back condition was not related to the left- sided back pain indicated while in military service.

Such opinion is consistent with the opinion provided by the September 2014 VA examiner, who after examining the Veteran and reviewing the claims file, opined that the Veteran's back condition is less likely than not related to service.  The examiner noted there was no indication of a chronic back disability when discharged from service and no complaints until 32 years later, when he was evaluated for back      pain after lifting.  The examiner further noted that MRI shoed no acute significant abnormality of the thoracic spine and that the Veteran reported being involved in two motor vehicle accidents since discharge that resulted in neck and upper back pain.


The Board notes complaints in VA treatment records of long standing back        pain beginning in 2003 when the Veteran initially filed his claim for service connection for a back condition.  Otherwise, continuing treatment for back pain      is not demonstrated by the treatment records.  Overall, the evidence suggests that a chronic back condition was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current back condition is related to service or an injury sustained therein.

While the Veteran believes his current back condition is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of a strain or sprain in the spine is not a matter capable    of lay observation, and requires medical expertise to determine.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no competent opinion linking the Veteran's back condition with his military service.  Id.  

Turning to the Veteran's assertion that he has experienced continuous back pain since the 1970s, the Board acknowledges that he is competent to report symptoms or events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted  on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As to this point, it is notable that treatment for back pain was not sought until several decades after separation from service and no diagnosis of a chronic condition was evidenced  at that time.  As such, the Veteran's reports of ongoing back pain are afforded low probative weight.  The medical opinions, which considered the Veteran's statements, and was offered after a review of the medical history and diagnostic testing and examination of the Veteran, are afforded greater probative weight as to the onset    and etiology of the current back condition.  

Accordingly, service connection for a back disability is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of       the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

      Tinnitus

Service connection may  be established on a secondary basis for a disability that     is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

The Veteran is currently service connection for bilateral hearing loss.  In March 2014, the Veteran underwent a VA examination.  The examiner noted the Veteran's tinnitus was less likely related to service, and pointed to a February 2009 VA treatment letter stating that tinnitus had been constant in both ears since 1993 or 1994 with "onset after dentist app[ointment] when put to sleep by nitrous according to patient."  However, the examiner also noted that the Veteran's tinnitus was at least as likely as not related to his diagnosed hearing loss.  Accordingly, probative medical evidence of record shows that the Veteran's tinnitus is related to his service-connected hearing loss, and service connection on a secondary basis is warranted. 



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for a right shoulder disability is not reopened, and the appeal is denied.

New and material evidence having been received, the claim for service connection for a back condition is reopened, and to that extent only, the appeal is granted.

Service connection for a back condition is denied.

Service connection for tinnitus is granted.


REMAND

At his hearing before the Board, the Veteran indicated he had not been diagnosed  with a lung condition, but he was using an inhaler which he had been given in the 1990s after years of breathing problems.  He stated there was a lot of asbestos on his ship and that he had a "strange pain" on the right side of his lungs.  He indicated having pains in his chest thinking he was having a heart attack, but the medical providers could not find anything wrong.  He indicated that he was scheduled for     an appointment on March 1, 2016 at which he suggested he might receive a diagnosis.  As the Board is on notice of outstanding medical records that are potentially relevant, a remand for those records is necessary.  38 U.S.C.A. § 5103A(c) (2015).

In his April 2012 notice of disagreement, the Veteran asserted that his diagnosed sleep apnea is secondary to his lung condition.  A diagnosis of sleep apnea appears in treatment records beginning in 2011.  At this time, a nexus between service and the current diagnosis or a service-connected disability is not of record and the claim cannot be granted.  However, as the Veteran is claiming that sleep apnea may be secondary to a lung condition, the Board must defer consideration of the claim for service connection for sleep apnea until the development of the lung condition claim is complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any VA treatment records dated since June 2013.  If no records are available, the Veteran should be notified of such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for any lung/breathing complaints or sleep apnea.  After securing the necessary releases, the AOJ should request any relevant records identified. If any requested records are not available, the Veteran should be notified of such. 

3.  After the development requested above has been completed to the extent possible, the AOJ should    again review the record and undertake any additional development necessary regarding the Veteran's claims for service connection for a lung condition and for sleep apnea.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


